NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LAI KUEN YU,                                     No.    13-74273

                   Petitioner,                    Agency No. A097-335-170

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Lai Kuen Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Even if not barred from asylum based on firm resettlement, substantial

evidence supports the BIA’s determination that Yu did not demonstrate that she

suffered harm rising to the level of persecution in Hong Kong or China. See

Nagoulko v. 1NS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an extreme

concept that does not include every sort of treatment our society regards as

offensive”). Substantial evidence also supports the BIA’s determinations that Yu

failed to demonstrate the government would be unwilling or unable to protect her

from her father, see Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010)

(applicant bears the burden of establishing that abuse was committed by the

government or an agent the government is unwilling or unable to control), and that

Yu failed to establish a well-founded fear of persecution based on discrimination

against her as an unwed mother, see Nagoulko, 333 F.3d at 1016-17 (being “teased,

bothered, discriminated against and harassed” did not compel a finding of

persecution); Fisher v. INS, 79 F.3d 955, 962 (9th Cir. 1996) (en banc)

(persecution does not include “mere discrimination, as offensive as it may be”).

Thus, Yu’s asylum claim fails.

                                         2
      Because Yu failed to establish eligibility for asylum, she necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                         3